                   Case 20-11947-MFW     Doc 314      Filed 03/25/21     Page 1 of 7




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                )
In re:                                          )   Chapter 11
                                                )
CHAPARRAL ENERGY, INC.                          )   Case No. 20-11947 (MFW)
                                                )
                         Reorganized Debtors.   )   Re: Docket No. 310
                                                )
                                                )
In re:                                          )   Chapter 11
                                                )
CEI ACQUISITION, L.L.C.                         )   Case No. 20-11948 (MFW)
                                                )
                         Reorganized Debtors.   )
                                                )
                                                )
In re:                                          )   Chapter 11
                                                )
CEI PIPELINE, L.L.C.                            )   Case No. 20-11949 (MFW)
                                                )
                         Reorganized Debtors.   )
                                                )
                                                )
In re:                                          )   Chapter 11
                                                )
CHAPARRAL BIOFUELS, L.L.C.                      )   Case No. 20-11950 (MFW)
                                                )
                         Reorganized Debtors.   )
                                                )
                                                )
In re:                                          )   Chapter 11
                                                )
CHAPARRAL CO2, L.L.C.                           )   Case No. 20-11952 (MFW)
                                                )
                         Reorganized Debtors.   )
                                                )




RLF1 25005288v.1
                   Case 20-11947-MFW     Doc 314          Filed 03/25/21   Page 2 of 7




                                                )
In re:                                          )       Chapter 11
                                                )
CHAPARRAL ENERGY, L.L.C.                        )       Case No. 20-11953 (MFW)
                                                )
                         Reorganized Debtors.   )
                                                )
                                                )
In re:                                          )       Chapter 11
                                                )
CHAPARRAL EXPLORATION, L.L.C.                   )       Case No. 20-11955 (MFW)
                                                )
                         Reorganized Debtors.   )
                                                )
                                                )
In re:                                          )       Chapter 11
                                                )
CHAPARRAL REAL ESTATE, L.L.C.                   )       Case No. 20-11956 (MFW)
                                                )
                         Reorganized Debtors.   )
                                                )
                                                )
In re:                                          )       Chapter 11
                                                )
CHAPARRAL RESOURCES, L.L.C.                     )       Case No. 20-11951 (MFW)
                                                )
                         Reorganized Debtors.   )
                                                )
                                                )
In re:                                          )       Chapter 11
                                                )
CHARLES ENERGY, L.L.C.                          )       Case No. 20-11954 (MFW)
                                                )
                         Reorganized Debtors.   )
                                                )
                                                )
In re:                                          )       Chapter 11
                                                )
CHESTNUT ENERGY, L.L.C.                         )       Case No. 20-11957 (MFW)
                                                )
                         Reorganized Debtors.   )
                                                )




                                                    2
RLF1 25005288v.1
                   Case 20-11947-MFW             Doc 314           Filed 03/25/21     Page 3 of 7




                                                         )
In re:                                                   )       Chapter 11
                                                         )
GREEN COUNTRY SUPPLY, INC.                               )       Case No. 20-11958 (MFW)
                                                         )
                            Reorganized Debtors.         )
                                                         )
                                                         )
In re:                                                   )       Chapter 11
                                                         )
ROADRUNNER DRILLING, L.L.C.                              )       Case No. 20-11959 (MFW)
                                                         )
                            Reorganized Debtors.         )
                                                         )
                                                         )
In re:                                                   )       Chapter 11
                                                         )
TRABAJO ENERGY, L.L.C.                                   )       Case No. 20-119560 (MFW)
                                                         )
                            Reorganized Debtors.         )
                                                         )

      FINAL DECREE (I) CLOSING THE CHAPTER 11 CASES AND TERMINATING
     CERTAIN CLAIMS AND NOTICING SERVICES AND (II) GRANTING RELATED
                                  RELIEF

          Upon the motion (the “Motion”)1 of Chaparral Energy, Inc. and its subsidiaries that are

reorganized debtors (collectively, the “Reorganized Debtors”) in the chapter 11 cases for entry

of a final decree (this “Final Decree”) closing the chapter 11 cases of Chaparral Energy, Inc.,

No. 20-11947 and its above-captioned affiliates, and terminating certain claims and noticing

services, all as more fully set forth in the Motion; and this Court having jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference

from the United States District Court for the District of Delaware, dated February 29, 2012; and

this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this

Court may enter a final order consistent with Article III of the United States Constitution; and

this Court having found that venue of this proceeding and the Motion in this district is proper

1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.

                                                             3
RLF1 25005288v.1
                   Case 20-11947-MFW       Doc 314      Filed 03/25/21    Page 4 of 7




pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in

the Motion is in the best interests of the Reorganized Debtors’ estates, their creditors, and other

parties in interest; and this Court having found that the Reorganized Debtors’ notice of the

Motion and opportunity for a hearing, if necessary, on the Motion were appropriate and no other

notice need be provided; and this Court having reviewed the Motion; and this Court having

determined that the legal and factual bases set forth in the Motion and at the hearing, if

necessary, establish just cause for the relief granted herein; and upon all of the proceedings had

before this Court; and after due deliberation and sufficient cause appearing therefor, it is hereby

                   ORDERED, ADJUDGED AND DECREED THAT:

                   1.    The Motion is GRANTED.

                   2.    The chapter 11 cases of:

       CHAPARRAL ENERGY, INC.                             Case No. 20-11947 (MFW)
       CEI ACQUISITION, L.L.C.                            Case No. 20-11948 (MFW)
       CEI PIPELINE, L.L.C.                               Case No. 20-11949 (MFW)
       CHAPARRAL BIOFUELS, L.L.C.                         Case No. 20-11950 (MFW)
       CHAPARRAL CO2, L.L.C.                              Case No. 20-11952 (MFW)
       CHAPARRAL ENERGY, L.L.C.                           Case No. 20-11953 (MFW)
       CHAPARRAL EXPLORATION, L.L.C.                      Case No. 20-11955 (MFW)
       CHAPARRAL REAL ESTATE, L.L.C.                      Case No. 20-11956 (MFW)
       CHAPARRAL RESOURCES, L.L.C.                        Case No. 20-11951 (MFW)
       CHARLES ENERGY, L.L.C.                             Case No. 20-11954 (MFW)
       CHESTNUT ENERGY, L.L.C.                            Case No. 20-11957 (MFW)
       GREEN COUNTRY SUPPLY, INC.                         Case No. 20-11958 (MFW)
       ROADRUNNER DRILLING, L.L.C.                        Case No. 20-11959 (MFW)
       TRABAJO ENERGY, L.L.C.                             Case No. 20-11960 (MFW)

are hereby CLOSED, pursuant to section 350(a) of the Bankruptcy Code, effective as of the date

of the entry of this Order.

                   3.    The Clerk of this Court shall enter this order and final decree individually

on the docket of the above-captioned chapter 11 cases and the docket of these chapter 11 cases

shall be marked as “Closed.”

                                                    4
RLF1 25005288v.1
                   Case 20-11947-MFW       Doc 314     Filed 03/25/21     Page 5 of 7




                   4.    The Reorganized Debtors shall pay all fees due and payable pursuant to

28 U.S.C. § 1930(a)(6)(A) and (B) in connection with these chapter 11 cases. This Court shall

retain jurisdiction to enforce payment of fees assessed under 28 U.S.C. § 1930(a)(6)(A) and (B).

                   5.    Within 30 days of entry of this order, the Reorganized Debtors shall (i) file

with this Court and provide to the U.S. Trustee all outstanding post-confirmation reports and (ii)

pay all fees due and payable pursuant to section 1930 of title 28 of the United States Code. Entry

of this order is without prejudice to the rights of the U.S. Trustee to reopen these chapter 11

cases to seek appropriate relief in the event of unresolved dispute over the payment of fees

pursuant to section 1930 of title 28 of the United States Code or post-confirmation reports.

                   6.    Entry of this Final Decree is without prejudice to (a) the rights of the

Reorganized Debtors or any party in interest to seek to reopen these chapter 11 cases for cause

pursuant to section 350(b) of the Bankruptcy Code and (b) the rights of the Reorganized Debtors

to dispute, before the Court or in an appropriate nonbankruptcy forum, all claims that were filed

against the Debtors in these chapter 11 cases as contemplated by the Plan and the Confirmation

Order. Notwithstanding anything to the contrary contained in the Plan, any failure of the

Reorganized Debtors to file an objection to any claim in these chapter 11 cases shall not

constitute allowance of the claim and shall not result in such claim being deemed Allowed (as

defined in the Plan) against the Reorganized Debtors.

                   7.    KCC’s obligations to provide the Claims Agent Services are terminated

upon the completion of the services listed in paragraph 22 of the Motion. Thereafter, KCC will

have no further obligations to this Court, the Reorganized Debtors, or any party in interest with

respect to the Claims Agent Services in the Debtors’ Chapter 11 Cases. For the avoidance of

doubt, this order applies only to KCC’s obligations under the KCC Retention Order and the



                                                   5
RLF1 25005288v.1
                   Case 20-11947-MFW     Doc 314     Filed 03/25/21     Page 6 of 7




underlying agreement for services, and does not terminate KCC’s role as Administrative Advisor

for the Reorganized Debtors.

                   8.    The Reorganized Debtors shall pay all amounts due and owing KCC for

the Claims Agent Services, including for the services listed in paragraph 22 of the Motion, under

the KCC Retention Order and the underlying agreement for services.

                   9.    Pursuant to Local Rule 2002-1(f)(ix), within twenty-eight (28) days of

entry of this Final Decree, KCC shall (a) forward to the Clerk of the Court an electronic version

of all imaged claims, (b) upload the creditor mailing list into CM/ECF, and (c) docket a Final

Claims Register (if any) in these chapter 11 cases containing claims of all these chapter 11 cases.

KCC shall box and transport all original claims to the Philadelphia Federal Records Center,

14470 Townsend Road, Philadelphia, Pennsylvania 19154 and docket a completed SF-135 Form

indicating the accession and location numbers of the archived claims.

                   10.   Should KCC receive any mail regarding the Reorganized Debtors or the

Debtors after entry of this Final Decree, KCC shall collect and forward such mail no less

frequently than monthly to the Reorganized Debtors.

                   11.   The Reorganized Debtors and their agents are authorized to take all

actions necessary to effectuate the relief granted in this Final Decree in accordance with the

Motion.

                   12.   The Court will retain jurisdiction to hear and determine any matters or

disputes related to these chapter 11 cases, including, without limitation, any matters or disputes

relating to the effect of discharge and/or injunction provisions contained in the Plan and/or the

Confirmation Order.




                                                 6
RLF1 25005288v.1
                   Case 20-11947-MFW      Doc 314      Filed 03/25/21   Page 7 of 7




                   13.    Notwithstanding the possible applicability of Bankruptcy Rules 6004(h),

7062, or 9014 of the Bankruptcy Rules or otherwise, the terms and conditions of this Order shall

be immediately effective and enforceable upon its entry.




Dated: March 25th, 2021                               MARY F. WALRATH
Wilmington, Delaware                                  UNITED STATES BANKRUPTCY JUDGE
                                                  7
RLF1 25005288v.1
